      Case 2:15-cr-00195-GMN-DJA Document 89 Filed 05/29/20 Page 1 of 4



1    Nicholas A. Trutanich
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    Robert A. Knief
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Telephone: (702) 388-6336
     Robert.Knief@usdoj.gov
6    Counsel for Plaintiff United States

7                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
8                                             -oOo-

9    UNITED STATES OF AMERICA,
                                                         Case No.: 2:15-CR-00195-GMN-DJA
10                          Plaintiff,
                                                           STIPULATION TO EXTEND
11               vs.                                       DEADLINE
                                                             (First Request)
12   TONIQUEWA BALLARD,
13                         Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich,

16   United States Attorney, and Robert Knief, Assistant United States Attorney, counsel for the

17   United States of America, and Erin Gettel, counsel for defendant Toniquewa Ballard, that the

18   deadline for the filing of the government’s response to the defendant’s Sentencing

19   Memorandum (ECF No. 83), be extended one day to May 29, 2020.

20          This stipulation is entered into for the following reasons:

21          1.     Defense timely filed its Sentencing Memorandum at 11:11 p.m. on May 26,

22   2020, five business day before the sentencing hearing.

23          2.     On May 27, 2020, government counsel was out of the office for medical reasons.

24          3.     The Government’s response was due on May 28, 2020, however due to counsel’s


                                                     1
      Case 2:15-cr-00195-GMN-DJA Document 89 Filed 05/29/20 Page 2 of 4


1    absence from the office there has been insufficient time to prepare a response.
2           4.     Defendant is in custody and does not object to the extension.
3           5.     For the reasons stated above, the ends of justice would best be served by an
4    extension of the government deadline.
5           6.     This is the first request for an extension filed herein.
6           DATED this 29th day of May 2020.
7

8

9                                                Nicholas A. Trutanich
10                                               United States Attorney
11

12

13    /s/ Erin Gettel                                      /s/ Robert Knief _______
     ERIN GETTEL                                          ROBERT KNIEF
14   Counsel for Defendant                                Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24


                                                      2
      Case 2:15-cr-00195-GMN-DJA Document 89 Filed 05/29/20 Page 3 of 4



1                                   UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
2                                               -oOo-

3    UNITED STATES OF AMERICA,
                                                           Case No.: 2:15-CR-00195-GMN-DJA
4                             Plaintiff,
                                                            ORDER TO EXTEND
5                  vs.                                      DEADLINE
6    TONIQUEWA BALLARD,
7                            Defendant.
8

9                                          FINDINGS OF FACT

10           Based upon the pending Stipulation of counsel, and good cause appearing therefore, the

11   Court finds that:

12           1. Defense timely filed its Sentencing Memorandum at 11:11 p.m. on May 26, 2020,

13                five business day before the sentencing hearing.

14           2.      On May 27, 2020, government counsel was out of the office for medical reasons.

15           3.      The Government’s response was due on May 28, 2020, however due to counsel’s

16   absence from the office there has been insufficient time to prepare a response.

17           4.      Defendant is in custody and does not object to the extension.

18           5.      For the reasons stated above, the ends of justice would best be served by an

19   extension of the government deadline.

20   . . .

21   . . .

22   . . .

23   . . .

24
                                                       3
     Case 2:15-cr-00195-GMN-DJA Document 89 Filed 05/29/20 Page 4 of 4



1                                            ORDER

2          It is therefore ORDERED that the Government’s response to defendant’s Sentencing

3    memorandum (ECF No. 83), is due on the 29th day of May 2020.

4

5                      29 day of May, 2020.
           DATED this ____

6

7                                           ________________________________
                                            Gloria M. Navarro, District Judge
8                                           UNITED STATES DISTRICT COURT

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                4
